Citation Nr: 1442803	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1963 to July 1967, and from March 2004 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran testified before the undersigned in a Board hearing in May 2014.  Regrettably, a written transcript of the proceeding was unable to be produced due to audio technical difficulties heard throughout the testimony.  In August 2014, the Board sent the Veteran a letter allowing him an opportunity to testify at another Board hearing.  See 38 C.F.R. § 20.717 (2013).  In September 2014, the Veteran responded that he wants to appear at another Board hearing before a Veterans Law Judge at the local RO (Travel Board Hearing).  See 38 C.F.R. § 20.704 (2013).  In accordance with this request, the Board finds it necessary to remand the case to provide the Veteran an opportunity to present testimony during another Travel Board Hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



